DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 12/16/2019.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 19-20 are directed to a computer readable storage medium.  A computer readable storage medium may include a propagation signal, which does not fall within at least one of the four categories of patent eligible subject matter.  The specification doesn’t further define it to prohibit this interpretation.
The Examiner suggests Applicant amend claims 19-20 to “a non-transitory computer readable storage medium” based on [0178] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, line 5, the recitation “the vehicle” lacks proper antecedent basis in the claim. 

Claims 11-17 are rejected by virtue of their dependence to claim 10.
In claims 19 and 20, line 2, the recitation “the computer” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180095457 A1; hereinafter Lee) in view of Zhu (CN 107316436 A).

Regarding claims 1 and 10, Lee discloses:
A control device (system; Fig. 7) and method for remotely controlling a self-driving vehicle, the control device, comprising a processor (controller 170; [0071]), a memory (memory 140; [0071]) and a transceiver (communication apparatus 400; Fig. 7), wherein the memory is configured to store instructions (memory 140 stores data and control data of each unit; [0243]), the transceiver is configured to communicate with other devices (communication apparatus 400 communicates with an external device; [0157]), and the processor is configured to execute the instructions stored in the memory to cause the control device to:
receive operation state information (vehicle condition information; [0060]) of the vehicle (vehicle 100; Fig. 7, [0060]) to be controlled transmitted by the vehicle (acquires vehicle condition information related to a state of each unit of the vehicle 100; [0059]-[0060]), and data of a passenger in the vehicle (acquires images of driver inside of the vehicle 100 captured by the internal camera 220; [0054]-[0056], [0090]-[0092]);
determine a first abnormal parameter (determining whether each device operates properly/has error; [0060]-[0061]) of the vehicle according to the operation state information of the vehicle (determining whether each device operates properly/has error based on the vehicle condition information; [0060]-[0061]);
determine a second abnormal parameter (determining whether driver is dozing off, driver’s health condition, driver’s emotional state; [0054]-[0055]) of an emotion of the passenger (driver condition information; [0054]-[0055], [0090]-[0092]) in the vehicle according to data of the passenger in the vehicle (determining whether driver is dozing off, driver’s health condition, driver’s emotional state indicated in the driver condition information from images captured by the internal camera 220; [0054]-[0055], [0090]-[0092]); and
control the vehicle remotely according to the first abnormal parameter and the second abnormal parameter (transmits the vehicle condition information and the driver condition information to the server, the server determines whether the vehicle 100 needs to be remotely controlled; [0176]).

Lee does not specifically disclose: 
at least one of the video data and the audio data of the passenger in the vehicle.

However, Zhu discloses:
at least one of the video data and the audio data of the passenger in the vehicle (video and audio signal of A/V input block 120 on behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc.; [0063], [0093]-[0100]).

Lee and Zhu are considered to be analogous because they are in the same field of determining driving state of the driver for vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s method to determine driving state of the driver to further incorporate Zhu’s method to determine driving state of the driver using video and audio data for the advantage of behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc. from different forms of data which results in preventing dangerous driving without the manpower provided by the police (Zhu’s [0002]).

Regarding claims 2 and 11, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
acquire an expression abnormal parameter (determining facial expression; [0054]-[0055], [0090]-[0092]) and an action abnormal parameter (determining gesture; [0054]-[0055], [0090]-[0092]) of the passenger in the vehicle according to the data of the passenger in the vehicle (acquires information on facial expression and gesture from images captured by the internal camera 220; [0054]-[0055], [0090]-[0092]); and
determine the second abnormal parameter according to the expression abnormal parameter and the action abnormal parameter (determining whether driver is dozing off, driver’s health condition, driver’s emotional state based on facial expression and gesture from images captured by the internal camera 220; [0054]-[0055], [0090]-[0092]).

Lee does not specifically disclose: 
the video data of the passenger in the vehicle.

However, Zhu discloses:
the video data of the passenger in the vehicle (video of A/V input block 120 on behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc.; [0063], [0093]-[0100]).

Lee and Zhu are considered to be analogous because they are in the same field of determining driving state of the driver for vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s method to determine driving state of the driver to further incorporate Zhu’s method to determine driving state of the driver using video and audio data for the advantage of behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc. from different forms of data which results in preventing dangerous driving without the manpower provided by the police (Zhu’s [0002]).

Regarding claims 3 and 12, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
acquire an expression (facial expression; [0054]-[0055], [0090]-[0092]) of the passenger in the vehicle and a level of the expression according to the data of the passenger in the vehicle, and determine the expression abnormal parameter according to the expression of the passenger in the vehicle and the level of the expression (acquires facial expression being used to determine the driver condition information on whether the driver is able to drive, the driver condition information is compared to a preset level, if greater, the server determines whether the vehicle 100 needs to be remotely control, preset level indicates level of expression; [0054]-[0055], [0090]-[0092], [0264], [0293]-[0296]); and
acquire a key frame in a preset time period (time frame to which the gesture occurs; [0092]) from the data of the passenger in the vehicle, and determine the action abnormal parameter according to a pixel difference value between adjacent key frames in the preset time period (determines the gesture based the images of the inside of the vehicle in the time frame; [0092]).

Lee does not specifically disclose: 
the video data of the passenger in the vehicle.

However, Zhu discloses:
the video data of the passenger in the vehicle (video of A/V input block 120 on behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc.; [0063], [0093]-[0100]).

Lee and Zhu are considered to be analogous because they are in the same field of determining driving state of the driver for vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s method to determine driving state of the driver to further incorporate Zhu’s method to determine driving state of the driver using video and audio data for the advantage of behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc. from different forms of data which results in preventing dangerous driving without the manpower provided by the police (Zhu’s [0002]).

Regarding claims 4 and 13, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
determine the emotion (emotional state; [0055]) of the passenger in the vehicle and a level of the emotion according to the data of the passenger in the vehicle (determines emotional state being used to determine the driver condition information on whether the driver is able to drive, the driver condition information is compared to a preset level, if greater, the server determines whether the vehicle 100 needs to be remotely control, preset level indicates level of emotion; [0054]-[0055], [0090]-[0092], [0264], [0293]-[0296]); and
determine the second abnormal parameter according to the emotion of the passenger in the vehicle and the level of the emotion (determining driver’s emotional state based on driver condition information; [0054]-[0055], [0090]-[0092], [0264], [0293]-[0296]).

Lee does not specifically disclose: 
the audio data of the passenger in the vehicle.

However, Zhu discloses:
the audio data of the passenger in the vehicle (audio of A/V input block 120 on behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc.; [0063], [0093]-[0100]).

Lee and Zhu are considered to be analogous because they are in the same field of determining driving state of the driver for vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s method to determine driving state of the driver to further incorporate Zhu’s method to determine driving state of the driver using video and audio data for the advantage of behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc. from different forms of data which results in preventing dangerous driving without the manpower provided by the police (Zhu’s [0002]).

Regarding claims 5 and 14, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
perform a weighting operation on the first abnormal parameter and the second abnormal parameter according to a preset weighting factor to obtain a comprehensive abnormal parameter of the vehicle (makes determination based on vehicle control information and driver condition information; [0323]); and
control the vehicle remotely according to the comprehensive abnormal parameter of the vehicle (remotely controls the vehicle 100 based on the determination; [0323]).

Regarding claims 6 and 15, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
control the vehicle remotely if the comprehensive abnormal parameter is greater than or equal to a preset threshold (remotely controls the vehicle 100 based on the determination that the acquired information is equal to or greater than a preset threshold; [0293]-[0296]).

Regarding claims 7 and 16, Lee discloses:
wherein the operation state information of the vehicle comprises one or more of the following information: a position of the vehicle (vehicle location information; [0239]), a direction of the vehicle (vehicle driving direction information; [0239]), a speed of the vehicle (vehicle speed information; [0239]), an acceleration of the vehicle (vehicle acceleration information; [0239]), an angular speed of the vehicle, a temperature of the vehicle (in-vehicle temperature information; [0239]), a braking force of the vehicle  (information about the pressure applied to a brake pedal; [0239]) and a turning angle of the vehicle (vehicle angle information; [0239]).

Regarding claims 8 and 17, Lee discloses:
wherein the processor (controller 170; [0071]) is further configured to execute the instructions stored in the memory (memory 140; [0071]) to cause the control device (system; Fig. 7) to:
perform one or more of the following controls on the vehicle: braking, parking, decelerating and turning (controls a plurality of brakes individually to apply a different degree-braking force to each wheel; [0200]).

Regarding claim 9, Lee discloses:
A method for remotely controlling a self-driving vehicle (vehicle 100; Fig. 7, [0060]), comprising:
detecting operation state information of the vehicle (acquires vehicle condition information related to a state of each unit of the vehicle 100; [0060]);
collecting data of a passenger in the vehicle by a collecting device in the vehicle (acquires images of driver inside of the vehicle 100 captured by the internal camera 220; [0054]-[0055], [0090]-[0092]);
transmitting the operation state information of the vehicle, and the data of the passenger in the vehicle to a control device (acquires vehicle condition information related to a state of each unit of the vehicle 100 and images of driver inside of the vehicle 100 captured by the internal camera 220 by the controller 170; Fig. 7, [0059]-[0060], [0054]-[0056], [0090]-[0092]);
receiving a control instruction transmitted by the control device (controls vehicle 100 by the controller 170; [0048]); and
controlling the vehicle according to the control instruction (controls vehicle 100 by the controller 170; [0048]).

Lee does not specifically disclose: 
at least one of the video data and the audio data of the passenger in the vehicle.

However, Zhu discloses:
at least one of the video data and the audio data of the passenger in the vehicle (video and audio signal of A/V input block 120 on behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc.; [0063], [0093]-[0100]).

Lee and Zhu are considered to be analogous because they are in the same field of determining driving state of the driver for vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s method to determine driving state of the driver to further incorporate Zhu’s method to determine driving state of the driver using video and audio data for the advantage of behavioral aspect of the driver, sign condition information and emotional status information of the driver, etc. from different forms of data which results in preventing dangerous driving without the manpower provided by the police (Zhu’s [0002]).

Regarding claim 18, Lee discloses:
An in-vehicle device (system; Fig. 7), comprising a processor (controller 170; [0071]), a memory (memory 140; [0071]) and a transceiver (communication apparatus 400; Fig. 7), wherein the memory is configured to store instructions (memory 140 stores data and control data of each unit; [0243]), the transceiver is configured to communicate with other devices (communication apparatus 400 communicates with an external device; [0157]), and the processor is configured to execute the instructions stored in the memory to cause the in-vehicle device to implement the method according to claim 9 (see rejection set forth above for claim 9).

Regarding claim 19, Lee discloses:
A computer readable storage medium (memory 140; [0071]), wherein the computer readable storage medium stores instructions (memory 140 stores data and control data of each unit; [0243]) that, when executed, cause the computer (controller 170; [0071]) to implement the method according to claim 1 (see rejection set forth above for claim 1).

Regarding claim 20, Lee discloses:
A computer readable storage medium (memory 140; [0071]), wherein the computer readable storage medium stores instructions (memory 140 stores data and control data of each unit; [0243]) that, when executed, cause the computer (controller 170; [0071]) to implement the method according to claim 9 (see rejection set forth above for claim 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reiner et al. (US 20210221404 A1) discloses to control a vehicle according to a physiological state, a cognitive state or an emotional state of a driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665